Leary, J.
The action is for damages provided for in section 80-e of the Personal Property Law, for an alleged violation of sections 78 and 79 of said law. The conditional vendee surrendered the property on September 6, 1933, notice of sale was given on September ninth, and the property sold on September nineteenth. Plaintiff contends that the ten-day notice of sale cannot be given until after the expiration of the ten-day redemption period. The defendant’s contention that the sale is valid if it takes place after the expiration of the full redemption period is supported in Freeman v. Engel (185 App. Div. 218).
Motion for summary judgment is denied. Order signed.